DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 August 2022 has been entered.
 Response to Arguments
Applicant's arguments filed 4 August 2022 with respect to claims 1-9, 13, and 15 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Schafer does not disclose first and second lobes separated by a line or convex arc that spans the central longitudinal axis, it is noted that while the front edge of the article of Schafer is described as being “inwardly concave” the arc, when viewed from the exterior of the article, is convex. The claim as presently written do not specify whether the convex arc is convex with respect to the interior or the exterior of the article. It is further noted that the first and second lobes of the article of Schafer are separated by a line that spans the central longitudinal axis. The claim as presently written does not further limit the limitation “a line” and therefore the curved line of the front edge of the article of Schafer anticipates the claim limitation.
In response to Applicant’s argument that Schafer teaches or suggests an aspect ratio where the length is 2.3 to 2.5 times the maximum width, it is noted that Schafer discloses a range of lengths and maximum widths, not merely the two examples chosen by the Applicant. The range of aspect ratios disclosed by Schafer is 1 (10 cm ÷ 10 cm) to 5.75 (23 cm ÷ 4 cm). The claimed range lies within the range disclosed by Schafter, and therefore a prima facie case of obviousness exists between the claimed range and the prior art (see MPEP 2144.05(I)).
Applicant’s arguments filed 4 August 2022 with respect to claims 16 and 18-20 have been fully considered and are persuasive.  The rejection of claims 16 and 18-20 has been withdrawn. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schafer et al. (2004/0092898).
With respect to claim 1, Schafer discloses a disposable absorbent article, as shown in figure 1, comprising a pad having a liquid permeable topsheet defining a body-facing surface, a liquid impermeable backsheet defining an outer surface, and an absorbent core, as disclosed in paragraphs [0013-0016]. The pad has an anterior end 12, a posterior end 14, a perimeter, and a length measured along a central longitudinal axis 20, and a maximum width disposed closer to the anterior end 12 than the posterior end 14, as shown in figure 1. The anterior end 12 includes a first lobe on a left side of the central axis 20 and a second lobe on the right side, as shown in figure 1. The first and second lobes are separated by a portion of the perimeter defining the anterior end 12 by a line (i.e. curved line that forms the perimeter of end 12) that spans the central longitudinal axis 20, as shown in figure 1. The posterior end 14 extends from the anterior end 12 by a distance greater than the maximum width, as shown in figure 1. The absorbent article of Schafer is fully capable of being placed such that it only extends under the wearer’s urethra.
With respect to claim 2, a portion of the perimeter defining the anterior end 12 includes a first arc on the left side and a second arc on the right side separated by an additional arc, as shown in figure 1.
With respect to claim 3, a portion of the perimeter defining the posterior end 14 includes a third arc than spans the central axis 20, as shown in figure 1.
With respect to claim 4, the perimeter includes left and right side segments 16 extending between the respective first and second arcs of the anterior end 12 and the posterior end 14, as shown in figure 1. 
With respect to claim 5, the left and right side segments 16 are concave towards the central axis 20, as shown in figure 1.
With respect to claim 6, the posterior end 14 defines a third lobe, as shown in figure 1.
With respect to claim 24, the perimeter includes a left side segment 16 extending between the first lobe and the posterior end 14, and a right side segment 16 extending between the second lobe and the posterior end 14, as shown in figure 1. A portion of the perimeter defining the posterior end 14 includes an arc that spans the central longitudinal axis 20, as shown in figure 1, and is tangential to the left and right side segments 16, as shown in figure 2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 10-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schafer et al. (2004/0092898).
With respect to claim 7, Schafer discloses a disposable absorbent article, as shown in figure 1, comprising a pad having a liquid permeable topsheet defining a body-facing surface, a liquid impermeable backsheet defining an outer surface, and an absorbent core, as disclosed in paragraphs [0013-0016]. The pad has an anterior end 12, a posterior end 14, a perimeter, and a length measured along a central longitudinal axis 20, and a maximum width disposed closer to the anterior end 12 than the posterior end 14, as shown in figure 1. The anterior end 12 includes a first lobe on a left side of the central axis 20 and a second lobe on the right side, as shown in figure 1. The posterior end 14 extends from the anterior end 12 to define a length of the pad, as shown in figure 1. The length is 10-23 cm, as disclosed in paragraph [0075], and the maximum width (i.e. the front width) is 4-10 cm, as disclosed in paragraph [0074]. The length is therefore within the range of 1 to 5.75 times the maximum width. The absorbent article of Schafer is fully capable of being placed such that it only extends under the wearer’s urethra. 
Schafer discloses all aspects of the claimed invention with the exception of the length being 1.75-2.25 times the maximum width. As discussed above, Schafer discloses a range of 1-5.75 times. The claimed range lies within the range disclosed by Schafter, and therefore a prima facie case of obviousness exists between the claimed range and the prior art (see MPEP 2144.05(I)).
With respect to claim 10, Schafer discloses the maximum width is disposed near but not at the anterior end 12 of the pad, as shown in figure 1. Schafer discloses all aspects of the claimed invention with the exception of the maximum width being disposed at a distance from the anterior end of 1-25% of the length of the pad. Schafer shows in figure 1 that the maximum distance is located about more than half way between the anterior end 12 and the lateral centerline axis 22, and therefore suggests a desire for the maximum distance to be located less than 25% from the anterior end. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to locate the maximum distance 1-25% from the anterior end along the length of the pad of Schafer to achieve the predictable result of a pad having its widest point located such that is provides the wearer with maximum protection while allowing the shape of the pad to fit in a thong-style undergarment (see Schafer, paragraph [0073]).
With respect to claim 11, Schafer discloses the maximum width is disposed near but not at the anterior end 12 of the pad, as shown in figure 1. Schafer discloses all aspects of the claimed invention with the exception of the maximum width being disposed at a distance from the anterior end of 15-20% of the length of the pad. Schafer shows in figure 1 that the maximum distance is located about more than half way between the anterior end 12 and the lateral centerline axis 22, and therefore suggests a desire for the maximum distance to be located less than 25% from the anterior end. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to locate the maximum distance 15-20% from the anterior end along the length of the pad of Schafer to achieve the predictable result of a pad having its widest point located such that is provides the wearer with maximum protection while allowing the shape of the pad to fit in a thong-style undergarment (see Schafer, paragraph [0073]).
With respect to claim 12, Schafer discloses the maximum width is disposed near but not at the anterior end 12 of the pad, as shown in figure 1. Schafer discloses all aspects of the claimed invention with the exception of the maximum width being disposed at a distance from the anterior end of 5-10% of the length of the pad. Schafer shows in figure 1 that the maximum distance is located about more than half way between the anterior end 12 and the lateral centerline axis 22, and therefore suggests a desire for the maximum distance to be located less than 25% from the anterior end. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to locate the maximum distance 5-10% from the anterior end along the length of the pad of Schafer to achieve the predictable result of a pad having its widest point located such that is provides the wearer with maximum protection while allowing the shape of the pad to fit in a thong-style undergarment (see Schafer, paragraph [0073]).
With respect to claim 13, the absorbent core comprises a laminate of superabsorbent polymer particles, as disclosed in paragraph [0029], sandwiched between first and second layers of fibrous carriers, as disclosed in paragraph [0031]. The fibrous carriers comprise cellulose fibers, as disclosed in paragraph [0030], which is an inherently hydrophilic material.
With respect to claim 15, the pad further comprises an acquisition-distribution layer disposed between the topsheet and the absorbent core, as disclosed in paragraph [0027].

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schafer et al. (2004/0092898) in view of Schultz (9,308,137).
With respect to claim 14, Schafer discloses all aspects of the claimed invention with the exception of the laminate being folded. Schultz discloses an absorbent article having fold lines 44 extending through the absorbent core, as shown in figure 1, to allow the pad to fit in thong-style undergarments, as disclosed in column 8, lines 35-55. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the pad of Schafer with fold lines extending through the absorbent core, as taught by Schultz, to provide improved fit in a thong-style undergarment. The absorbent core of Schafer comprises the laminate of claim 13, and therefore when the absorbent core of Schafer, as modified by Schultz, is folded, the laminate is folded.
Allowable Subject Matter
Claims 16 and 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Shafer as modified by Schultz, does not disclose the first portion of the backsheet being bonded to the second portion of the backsheet. While Schultz teaches folding first and second portions of the pad, including the backsheet, Schultz remains silent as to bonding the first and second portions of the backsheet. Schultz does not disclose any attachment or bonding means on the backsheet of the article. The prior art of record therefore does not disclose nor fairly suggest the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781